Citation Nr: 1130471	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-16 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for residuals of broken right toes.
 
2.  Entitlement to service connection for residuals of an injury to the chin.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  He was awarded the Air Medal with two gold stars and the Distinguished Flying Cross, among other decorations, for his valor and heroism during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision.  The Board remanded the appeal for further evidentiary development in March 2011.  Such development having been completed, it is once again before the Board for further appellate review.

The issues of entitlement to service connection for a gastrointestinal disorder and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained injury to his right toes during service under combat conditions.

2.  Although the Veteran likely sustained injury to his chin during service under combat conditions, he has no identifiable current disability involving his chin.


CONCLUSIONS OF LAW

1.  Service connection for residuals of broken right toes is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for residuals of injury to the Veteran's chin is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that during service he broke toes on his right foot and that he sustained injury to his chin which required the placement of several stitches.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in a letter issued in October 2007.

The Veteran's service treatment records and VA medical records have been obtained and reviewed in support of the Veteran's claims.  The Veteran has presented written statements in support of his claims.  The Veteran has been provided with VA medical examinations pertinent to the matters resolved herein.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records are contained in the claims file.  They contain very basic information, however, and reflect essentially only dental treatment during service.  There is no indication of any impairment involving the Veteran's right foot, toes, or his chin in the reports of the general medical examinations conducted upon entrance into service and upon separation from service.  

That the Veteran was involved in combat operations is well established in the record.  Indeed, in the Board's March 2011 remand, we reviewed the evidence pertaining to combat and conceded his exposure to combat during service, noting that although there is no specific objective evidence of the Veteran's variously claimed in-service injuries, the injuries are consistent with his MOS as an aviation machinist's mate and the circumstances of his combat service.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Since the Veteran filed his original claim for entitlement to service connection in 2007, he has been diagnosed with progressively-worse dementia.  At this point, he recalls very little in terms of firm details which could assist the VA in researching his assertions.  Thus, in the effort to assist him in developing his claims, we are reduced to cobbling together various clues from the record, in attempting to determine what injuries he sustained in service.  

      Right toes

In his August 2008 notice of disagreement, the Veteran indicated that he had broken the toes on his right foot "during P-T."  "P-T" may stand for "physical training," or it may stand for the "Pacific Theater" of operations.  The only potential clarification of this term occurs in the report of a VA examination, when the Veteran reported that he had broken his toes during a plane crash.  If the latter, then the combat conditions implied by that statement allow us to assume under 38 U.S.C.A. § 1154(b) that broken toes occurred under combat conditions during service. 

According to the report of an April 2011 VA joints examination, the examiner noted evidence on clinical examination of residuals of broken toes on the right foot.  An X-ray study was interpreted as showing moderate osteoarthritic changes mostly involving the first metacarpal phalangeal joint.  Given the situation involving the Veteran's established combat service, his current dementia, and the findings on clinical examination, the examiner opined that the Veteran's residuals of broken toes on his right foot are at least as likely as not related to his military service.

The evidence supports the Veteran's claim and the Board holds that service connection is warranted for residuals of broken toes on the right foot.  The benefit sought is therefore granted.


      Chin

In the Veteran's August 2008 notice of disagreement, he indicated that he had required two stitches in his chin due to injury sustained overseas in the Pacific, during summertime in the Philippine Islands.  His service personnel records reflect that he was authorized to wear the Philippine Liberation Ribbon with one bronze star for having served in the Philippine Islands for at least thirty days and having been a member and present with a unit which was actually under enemy air attack.  Thus, the Veteran's assertion is consistent with the evidence of record, and the provisions of 38 U.S.C.A. § 1154(b) operate to relax the evidentiary requirement for proving the incurrence of any particular injury during service.

The report of an April 2011 VA examination, however, reflects that the examiner was unable to see any scar in the region of the Veteran's chin.  The diagnostic impression was "scar claimed on chin, but no scar visible on examination."  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, while the Board concedes that the Veteran likely required stitches for a cut on his chin during service, we are constrained to find that he does not have a current disability involving residuals of a cut on his chin.  We recognize that the cut would have occurred more than sixty-five years ago, and also that the Veteran himself reports having had stitches.  It would thus appear that the cut healed without any identifiable residual disability many years later.  Under these circumstances, absent a current disability, there can be no valid claim, and the benefit sought must be denied.


ORDER

Service connection for residuals of broken right toes is granted.

Service connection for residuals of injury to the chin is denied.


REMAND

The standard notification letter sent to the Veteran in October 2007 informed him that he could submit statements from "persons who knew you when you were in service and know of any disability you had while on active duty" in support of his service connection claims.  In a November 2007 statement, the Veteran informed that he was trying to find members of his squadron who were still alive.  Then, in August 2008, a man who identified himself as a squadron mate of the Veteran, submitted a statement to the RO in which he indicated that he had served with the Veteran in the Pacific for over a year from April 1944 until September 1945, and that he would try to answer any questions to the best of his memory.  He provided his mailing address, phone number, and e-mail address and indicated that the RO could contact him.  However, no attempt to contact this gentleman was ever made by VA.  In light of the Veteran's failing memory, any additional information which can be obtained about the circumstance of the Veteran's service and any injuries recalled is of heightened importance.  Therefore, upon remand, the RO should contact the Veteran's squadron mate to request any information he may recall.

The evidence of record shows that the Veteran carries current diagnoses of gastroesophageal reflux disease and irritable bowel syndrome.  In his August 2008 statement, he indicated that his stomach problems began during service in the Pacific, and that he believed they were caused by exposure to cleaning solvents.  Unfortunately, his service treatment records are negative for any stomach complaints or problems and there is no continuity of symptomatology shown as no medical records dated proximate to service are contained in his claims file.  (Unfortunately, the Veteran was unable to identify his post-service medical care providers, presumably due to his dementia.)  Given the Veteran's occupational specialty of aviation machinist's mate, the Board finds that we can reasonably assume he had exposure to fumes from airplane fuel and oil, in addition to cleaning solvents.

The Veteran was provided with a VA examination pertinent to this claim pursuant to the Board's prior remand.  Unfortunately, the examiner did not comment upon the Veteran's previously-asserted theory that his stomach problems were caused by exposure to cleaning solvents.  It is the responsibility of the Board to ensure that VA examinations are adequate.   See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the resolution of this one remaining point does not necessarily require a clinical examination, and in light of the Veteran's dementia, the Board will request a medical opinion only; rather than requiring the Veteran to undertake a likely-onerous journey to the VA Medical Center for an examination.  

Similarly, the Veteran was provided with a VA examination related to his right knee claim pursuant to the Board's prior remand.  The examiner essentially opined that he could not confirm residuals of a cracked right kneecap or other knee injury during service with a clinical examination, because the Veteran had had a total knee replacement.  The examiner commented that the most likely explanation for the total knee replacement was osteoarthritis due to aging, but that he was unable to secure an accurate history from the Veteran due to his dementia, hearing loss, and confabulation.  

Given the situation, the Board finds that another attempt should be made to obtain the medical records reflecting the Veteran's 1997 knee replacement surgery, as these records would reflect the condition of the Veteran's knees prior to the surgery and may contain clues as to any prior right knee injury.  

Review of the Veteran's submissions prior to the point when his dementia worsened reveals that he reported having undergone bilateral knee replacements December 7, 1997, by a Dr. English in Florida.  As noted above, when the RO subsequently requested him to identify all his post-service medical care providers, the Veteran's answer shows that he was confused and overwhelmed by the task given to him, and was unable to provide helpful information identifying his physicians.  We realize that his dementia has only progressed since that point; however, given the significance of these records and the limited nature of our request (information about one surgeon or surgical group as opposed to "all post-service medical care providers," we find that the duty to assist the Veteran requires another attempt to obtain these medical records prior to further review of this claim.  

As it appears the Veteran continues to receive VA medical care, his VA medical records should be updated for the file, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's squadron mate who has graciously offered to answer any questions.  The RO should ask whether he recalls the Veteran sustaining any injury to his knee or recalls any indicia of a knee injury, such as a cast or crutches or a bandage on his knee.  The RO should also ask whether he has any knowledge of cleaning solvents or other fumes to which the veteran would have been exposed during the course of his duties.  He should be specifically informed that as many details as he can recall will be helpful to the VA in adjudicating the Veteran's claim.  

2.  The RO should obtain all records of VA medical treatment afforded to the veteran subsequent to June 2011 for inclusion in the file.

3.  The RO should forward the claims file to a VA physician with expertise in gastrointestinal disabilities and request a medical opinion as to whether it is at least as likely as not that the Veteran's gastroesophageal reflux disease and/or irritable bowel syndrome is related to exposure to fumes from cleaning solvents or fuel/oil, etc. during service.  The complete rationale for all opinions expressed should be fully explained.  IF the physician deems that a clinical examination of the Veteran would be helpful, such an examination, with all associated tests and studies, should be scheduled.

4.  The RO should consult a medical directory in the attempt to locate "Dr. English in Florida" who may have performed the Veteran's right knee replacement surgery in 1997.  If this task is not possible to complete, then the RO should contact the Veteran and his wife and request that they attempt to provide further information about the surgeon who performed the 1997 surgery.  The RO should also request that the Veteran and his wife identify the town in which they were living at the time, and the town and/or hospital where the surgery was performed, if they cannot recall the complete name of the surgeon, to aid the RO in locating the surgeon.  Any other logical steps which may become apparent during the course of this attempt to identify the surgeon should be followed to completion.

5.  If the surgeon is identified, the RO should secure the necessary release, and should then obtain all records pertaining to the Veteran and his 1997 knee replacement surgery for inclusion in the claims file.  IF the surgical records contain any additional information as to the Veteran's other medical care providers, such as a primary care physician who may have referred him to the surgeon, then the RO should take whatever steps are necessary to obtain these records for the Veteran's claims file as well.  In other words, the RO should follow the trail of medical records/sources of the Veteran's orthopedic treatment over the years until it is exhausted.  If records reflecting the condition of the Veteran's knees prior to his surgery can be obtained, the earlier the better in terms of the probative value for our purposes.

6.  IF any medical records reflecting the condition of the Veteran's right knee prior to his 1997 knee replacement surgery are obtained, these records should be forwarded to a VA physician with expertise in orthopedic matters for an opinion as to whether it is at least as likely as not that any current knee disability is related to service.  Again, the complete rationale for all opinions expressed should be fully explained.  

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


